Citation Nr: 1103617	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a cardiovascular 
disability, other than hypertension, to include as secondary to 
hypertension.

3.  Entitlement to service connection for a kidney disability, to 
include as secondary to hypertension.

4.  Entitlement to service connection for headaches, to include 
as secondary to hypertension.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as secondary to service-
connected asthma.

6.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from November 1954 to November 
1956 and January 1960 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

The Board observes that in January 1999, the Veteran filed claims 
for entitlement to service connection for hypertension and 
headaches. Such claims were denied by the RO in an August 1999 
rating decision on the basis that the claims were not well-
grounded. The Veteran did not perfect an appeal to those 
decisions.  However, Section 7(b) of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), eliminated well groundedness from the standard of 
review of claims for VA benefits, and provided that a claim for 
benefits denied on the basis of not being well grounded, which 
became final during the period beginning on July 14, 1999 and 
ending November 9, 2000, should be readjudicated as if the denial 
had not been made.  See Section 7(b) of the VCAA, Pub.L. No. 106-
475, 114 Stat. 2096 (2000).  Therefore, when the Veteran filed to 
reopen his previously denied claims of entitlement to service 
connection for headaches and hypertension in February 2008, the 
RO should have readjudicated the claims de novo on the merits.  
However, it did not.  Nevertheless, the Board, in accordance with 
Section 7(b) of the VCAA, will adjudicate the issues on the 
merits and has recharacterized them as those which are found on 
the coversheet of the decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for psychiatric, 
kidney, cardiovascular, headache, and COPD disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Hypertension has been shown by competent evidence to be causally 
related to the Veteran's active service.

CONCLUSION OF LAW

Hypertension was incurred in active service. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010). 

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide. The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal. See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may "essentially 
cure [] the error in the timing of notice"). VCAA notice should 
also apprise the claimant of the criteria for assigning 
disability ratings and for award of an effective date. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of the full grant of the benefit sought on appeal in 
this decision, no further notification or assistance is necessary 
to develop facts pertinent to the Veteran's claim.  To the extent 
that the Veteran may not have been provided with appropriate VCAA 
notice, or assistance with evidence development, with respect to 
his claim, any such error would clearly be harmless as his claim 
is being granted for reasons explained in greater detail below. 

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, extensive evidence submitted by the 


veteran or on his behalf.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not have 
to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).



Legal Analysis

The Veteran asserts that service connection is warranted for 
hypertension.  In order to establish service connection on a 
direct-incurrence basis, the Veteran must provide evidence of a 
current disability, an in-service injury or disease, and a nexus 
between the current disability and an in-service injury or 
disease.  With respect to a current disability, post-service 
treatment records show that the Veteran has been diagnosed with, 
and treated for, hypertension since 1982.  With respect to an in-
service injury or disease, the Veteran's service treatment 
records show that his blood pressure was taken on numerous 
occasions.  The reported systolic pressure readings during this 
time ranged between120 mmHg and 150 mmHg and his diastolic 
pressure readings ranged between 60 mmHg and 100 mmHg. An April 
1966 service treatment record shows that the Veteran had a blood 
pressure reading of 150/100 mmHg and that the clinical impression 
was that of hypertension, for which Librium was prescribed.

With respect to the etiology of the Veteran's current 
hypertension, a June 2008 VA report shows that the examiner, 
after an examination of the Veteran and a review of his claims 
file, opined that it was less likely as not that the Veteran's  
blood pressure readings in service indicated hypertension.  In 
reaching this conclusion, the examiner, who reported the 
Veteran's in-service blood pressure readings, stated that the 
Veteran's blood pressure was recorded as mildly elevated when he 
had episodes of asthma attacks or pain, but that his blood 
pressure was not consistently high per the Veteran's service 
treatment records.  The examiner further indicated although the 
Veteran showed a diagnosis of hypertension on April 11, 1966, 
where he was treated with Librium, there was no evidence in the 
medical records that the Veteran was treated with 
antihypertensive medications and there were no records available 
to establish the chronicity of the condition after discharge 
since 1978.

However, contrary to the VA examiner's opinion is that of R M., 
M.D., who, in February 2008, opined that it was more likely than 
not that the Veteran developed hypertension on active duty where 
service treatment records indicated high blood pressure readings 
over three months in a row.  In reaching this conclusion, the 
examiner commented that:
According to the American Medical Journal, 
hypertension is blood pressure levels at or 
above 140 mm Hg systolic and 90 mm Hg 
diastolic and borderline hypertension is 
systolic 130 to 139 mm Hg and/or diastolic 
85 to 89 mm Hg.  Two or more high reading 
can reflect high blood pressure.  [The 
Veteran's] service medical records show 
several high blood pressures reading 
indicating hypertension. 

Additionally, in a September 2008 letter, J. R. W., M.D., stated 
that it was more likely than not that the Veteran's problems with 
hypertension began in service.  According to Dr. J. W., who noted 
that he had reviewed the Veteran's claims file, the Veteran's 
service treatment records showed several high blood pressure 
readings including a record dated in 1966 with hypertension 
listed under the clinical impression with a blood pressure 
reading of 150/100.  Dr. J. W. also indicated that:

 According to the American Medical Journal, 
there are several categories of blood 
pressure: Normal:  less than 120/80; 
Prehypertension: 120-139/80-89; Stage I 
hypertension: 140-159/90-99; and Stage 2 
hypertension: 160 and above/100 and above.  
Two or more high readings can reflect a 
diagnosis of high blood pressure.
[The Veteran] is being treated for high 
blood pressure today.  His service medical 
records show multiple high blood pressure 
readings. Therefore it is more likely than 
not [the Veteran's] problems with 
hypertension started on active duty and 
continues today.  

In an October 2008 statement, R. M., M.D., Chief, Internal 
Medicine Clinic, Reynolds Army Community Hospital, stated that in 
looking back at the Veteran's records in 1966, the Veteran 
already had a blood pressure reading of 150/100 and was put on 
diuretics as an initial treatment.  

Additionally, in another October 2008 statement, S. D. A., M.D., 
one of the Veteran's treating physicians, stated that the 
Veteran's service treatment records showed multiple high blood 
pressure readings and opined that:

After review of the [Veteran's] service 
medical records along with his current 
medical records, it is my opinion that 
since high blood pressure readings are 
shown on active duty, there is also an 
indication of hypertension under clinical 
impression with a blood pressure reading of 
150/100 dated 1966, it is more likely than 
not [the Veteran's] problems of 
hypertension started on active duty and 
continues to be a problem today.

In weighing the clinical evidence of record, the Board finds that 
the clinical opinions of record both for and against an 
etiological relationship between the Veteran's current 
hypertension and his in-service blood pressure readings and 
diagnosis of hypertension to be competent, highly probative 
medical evidence because each examiner provided a detailed, well-
supported rationale for his/her conclusion.  As such, the Board 
finds that the evidence of record is in equipoise as to the issue 
on appeal.  Therefore, with resolution of doubt in the Veteran's 
favor, the Board finds that the evidence of record supports 
service connection for hypertension.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  


ORDER

Entitlement to service connection for hypertension, is granted.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the Veteran's claim for entitlement to service 
connection for headaches, to include as secondary to 
hypertension, post-service treatment records show that the 
Veteran has been diagnosed with headaches.  A July 1974 service 
treatment record shows that the Veteran complained of 
experiencing headaches.  The Veteran also reported a history of 
frequent or severe headaches on his January 1978 retirement 
report of medical examination.  A physician also noted on the 
examination report that the Veteran experienced frequent 
headaches that were treated with Bufferin.  The Veteran has also 
contended that his headaches are due to his service-connected 
hypertension.  However, despite evidence of in-service and 
current headaches, and the Veteran's contentions that headaches 
are due to his hypertension, there is no evidence that the 
Veteran has been provided a VA examination to determine the 
nature and etiology of the headaches.  Therefore, the Board finds 
that a VA examination and clinical opinion is warranted as to the 
nature and etiology of the Veteran's current headache disability.   
Such information is necessary in order to properly adjudicate the 
Veteran's service connection claim.

The Veteran also asserts that service connection is warranted for 
a cardiovascular disability, and a kidney disability, that are 
secondary to his service-connected hypertension.  Post service 
treatment records show that the Veteran has been diagnosed with a 
kidney disability to include renal disease and renal 
insufficiency. He has also been diagnosed with and treated for a 
cardiovascular disability, to include coronary artery disease and 
carotid artery disease.  However, despite the Veteran's 
contentions that his cardiovascular and kidney disabilities are 
due to his hypertension, there is no evidence that the Veteran 
has been provided a VA examination to determine the nature and 
etiology of such disabilities.  Therefore, the Board finds that a 
VA examination and clinical opinion is warranted as to the nature 
and etiology of the Veteran's current cardiovascular and kidney 
disabilities.   Such information is necessary in order to 
properly adjudicate the Veteran's service connection claims.

With respect to the Veteran's claim for entitlement to service 
connection for a psychiatric disability, in February 2008, Dr. R. 
M., one of the Veteran's treating physicians stated that the 
Veteran had a history of depression and adjustment mood disorder.  
A March 1966 service treatment shows that the Veteran complained 
of experiencing depression, malaise, anorexia, and weight loss 
and reported that he had been "hitting the bottle recently."  
The Veteran also contends that his current psychiatric disability 
is due to his service-connected asthma.  However, despite 
evidence of in-service and current depression and the Veteran's 
contentions that his current psychiatric disability is due to his 
service-connected asthma, there is no evidence that the Veteran 
has been provided a VA examination to determine the nature and 
etiology of his pyschiatric disability.  Therefore, the Board 
finds that a VA examination and clinical opinion is warranted as 
to the nature and etiology of the Veteran's current psychiatric 
disability.  Such information is necessary in order to properly 
adjudicate the Veteran's service connection claim.

The Veteran also asserts that service connection is warranted for 
COPD that is secondary to his service-connected asthma.  Post 
service treatment records show that the Veteran has been 
diagnosed with, and treated for, COPD.  However, despite the 
Veteran's contentions that his COPD disability is due to his 
asthma, there is no evidence that the Veteran has been provided a 
VA examination to determine the nature and etiology of such 
disability.  Therefore, the Board finds that a VA examination and 
clinical opinion is warranted as to the nature and etiology of 
the Veteran's current COPD.  Such information is necessary in 
order to properly adjudicate the Veteran's service connection 
claim.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from 
whom he has received treatment for his 
psychiatric, kidney, cardiovascular, 
headache, and COPD disabilities since his 
military service.  After securing the 
necessary authorizations for release of 
this information, seek to obtain copies of 
all treatment records referred to by the 
Veteran, not already of record.

2.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
(s) to determine the nature and etiology of 
his headaches.

The examiner should be requested to furnish 
an opinion concerning whether it is at 
least as likely as not that the Veteran's 
current headache disability is 
etiologically related to his service in the 
military, to include his documented 
headache symptomatology.  The examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's diagnosed headache 
disability is proximately due to, the 
result of, or aggravated by his service-
connected hypertension.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner in 
conjunction with the examination.

3.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
(s) to determine the nature and etiology of 
his cardiovascular and kidney disabilities.  
All cardiovascular and kidney disabilities 
should be identified.  The examiner should 
be requested to furnish an opinion 
concerning whether it is at least as likely 
as not that the Veteran's current 
cardiovascular and/or kidney disabilities 
are etiologically related to any incident 
of his service in the military.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's diagnosed cardiovascular 
and/or kidney disabilities are proximately 
due to, the result of, or aggravated by his 
service-connected hypertension.

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
(s) in conjunction with the examination.

4.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
(s) to determine the nature and etiology of 
his psychiatric disability.  The examiner 
should identify all psychiatric disability 
present.  The examiner should be requested 
to furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran's current psychiatric disability is 
etiologically related to his service in the 
military, to include his documented March 
1966 pyschiatric symptomatology.  The 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's diagnosed pyschiatric 
disability is proximately due to, the 
result of, or aggravated by service-
connected disability, to include asthma and 
hypertension.
The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner in 
conjunction with the examination. 

5.  The Veteran should be afforded a VA 
examination by the appropriate specialist 
(s) to determine the nature and etiology of 
his COPD.  The examiner should be requested 
to furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran's current COPD is etiologically 
related to any incident of his service in 
the military.  The examiner should also 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
diagnosed COPD is proximately due to, the 
result of, or aggravated by his service-
connected asthma. 

The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
(s) in conjunction with the examination.

6.  Following completion of the above, the 
issues on appeal should be readjudicated.  
If any benefit sought on appeal is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case and be 
provided an opportunity to respond.




	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


